Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 1 of 23          PageID #: 1




  CARLSMITH BALL LLP

  WILLIAM M. HARSTAD 8942
  KATHERINE A. GARSON 5748
  DEREK B. SIMON               10612
  1001 Bishop Street, Suite 2100
  Honolulu, HI 96813
  Tel No. 808.523.2500
  Fax No. 808.523.0842
  wharstad@carlsmith.com
  kgarson@carlsmith.com
  dsimon@carlsmith.com

  AT&T SERVICES, INC. LEGAL DEPT.

  RAYMOND P. BOLAÑOS (Pro Hac Vice Pending)
  430 Bush Street, 6th Floor
  San Francisco, CA 94108
  Tel No. 415.268.9491
  Fax No. 415.543.0418
  rb2659@att.com

  Attorneys for Plaintiff
  NEW CINGULAR WIRELESS PCS, LLC
  d/b/a AT&T MOBILITY, a Delaware Limited
  Liability Company

                            IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF HAWAIʻI


  NEW CINGULAR WIRELESS PCS,                        CIVIL NO. ________________
  LLC d/b/a AT&T MOBILITY, a
  Delaware Limited Liability Company,               COMPLAINT; SUMMONS

                          Plaintiff,

           vs.
                                                    [caption continued]
  WINDWARD PLANNING

  4838-5292-6401.4.070702- 00001                1
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 2 of 23             PageID #: 2




  COMMISSION, COUNTY OF
  HAWAIʻI; COUNTY OF HAWAIʻI;
  THOMAS RAFFIPIY, in his official
  capacity as Chairman of the
  Windward Planning Commission;
  COUNTY OF HAWAIʻI PLANNING
  DEPARTMENT,

                          Defendants.


                                        COMPLAINT

                              PARTIES & NATURE OF THE ACTION

           1.        Plaintiff NEW CINGULAR WIRELESS PCS, LLC d/b/a AT&T

  MOBILITY (“AT&T”) is a limited liability company organized and existing under

  the laws of Delaware and registered to do business in the State of Hawaiʻi. AT&T

  provides personal wireless services to its customers throughout the State of

  Hawaiʻi, including in the County of Hawaiʻi.

           2.        Defendant WINDWARD PLANNING COMMISSION

  (“Commission”) is an agency within the meaning of Haw. Rev. Stat. (“HRS”) §

  91-1, and a Planning Commission established pursuant to Titles 6 and 13 of the

  Hawaiʻi Revised Statutes, and the Hawai‘i County Charter (2018).

           3.        Defendant COUNTY OF HAWAIʻI (“County”) is a local

  governmental entity organized under Hawaiʻi law.

           4.        Defendant THOMAS RAFFIPIY, in his official capacity, is the

  Chairman of the Commission.


  4838-5292-6401.4.070702- 00001               2
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 3 of 23                    PageID #: 3




           5.        Defendant COUNTY OF HAWAIʻI PLANNING DEPARTMENT

  (“Department”) is an agency within the meaning of HRS § 91-1 (collectively, the

  Commission, County, Thomas Raffipiy (in his official capacity), and the

  Department, are referred to as “Defendants”).

           6.        This action arises from the Commission’s denial of a permit

  application submitted by AT&T for construction of a 105-foot tall monopine

  cellular antenna (“Monopine”) and related equipment (together, with the

  Monopine, the “Facility”), to be located in Keaʻau, Puna, Hawaiʻi (the

  “Application”).

           7.        The Commission denied the Application for two stated reasons: (A)

  the “proposed tower site is materially detrimental to the public welfare,” in that

  there are purportedly facilities within the fall zone of the proposed 105-foot tower,

  and (B) AT&T “failed to show [that it has] legal access to the property.”

           8.        The Application satisfied all criteria under the relevant state and local

  zoning codes and regulations. The Commission’s denial of the Application violates

  federal law and should be reversed. Further, the Commission’s denial of the

  Application was based on the misapplication of state and local law, and the factual

  findings and legal conclusions made by the Commission in its denial of the

  Application are unsupported and/or contradicted by the record, and the denial

  should be reversed on those grounds, as well.



  4838-5292-6401.4.070702- 00001                  3
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 4 of 23                  PageID #: 4




                                   JURISDICTION AND VENUE

           9.        The Court has federal question jurisdiction under 28 U.S.C. § 1331.

  This action arises under the laws of the United States, specifically the

  Communications Act of 1934, as amended by the Telecommunications Act of

  1996, 47 U.S.C. § 332.

           10.       The Court also has supplemental jurisdiction of the Fourth, Fifth,

  Sixth, and Seventh Claims for Relief, under 28 U.S.C. § 1367(a) for claims

  brought under Hawaiʻi law.

           11.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1)-(2),

  because Defendants reside in this district and AT&T’s claims arise out of events or

  omissions occurring in this district.

                                   FACTUAL BACKGROUND

           12.       The Telecommunications Act of 1996, 47 U.S.C. § 151 et seq., as

  amended (the “Act”) requires that State and local decisions denying requests to

  construct personal wireless service facilities be supported by substantial evidence

  contained in a written record. 47 U.S.C. § 332(c)(7)(B). The Act also prohibits

  local government regulation of the placement and construction of personal wireless

  service facilities that “prohibit[s] or ha[s] the effect of prohibiting the provision of

  personal wireless services.” Id.




  4838-5292-6401.4.070702- 00001                 4
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 5 of 23                PageID #: 5




           13.       The licenses authorizing AT&T to provide wireless service in the

  County of Hawaiʻi were issued by the Federal Communications Commission

  pursuant to the Act. The Act establishes a national policy to “make available, so far

  as possible, to all people of the United States, without discrimination . . . a rapid,

  efficient, Nation-wide and worldwide wire and radio communications service with

  adequate facilities at reasonable charges for the purposes of national defense [and]

  for the purpose of promoting safety of life and property through the use of wire and

  radio communications.” 47 U.S.C. § 151.

           14.       To meet the policy goals that Congress has established and to provide

  personal wireless services to local businesses, public safety entities, and the

  general public, AT&T must consistently update its technology, facilities, and

  network to keep up with its customers’ growing demand for mobile services,

  including mobile data service and wireless phone coverage. AT&T must, among

  other things, create and maintain a network of cell sites, each of which consists of

  antennas and related equipment designed to send and receive radio signals.

           15.       AT&T’s customers suffer a significant gap in coverage in personal

  wireless services in certain portions of the County of Hawaiʻi, particularly in the

  area of the proposed Facility.

           16.       AT&T desires to fill this coverage gap and improve personal wireless

  service quality in the area of the proposed Facility. AT&T has determined the



  4838-5292-6401.4.070702- 00001                5
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 6 of 23                   PageID #: 6




  geographic area within which it must install the subject Facility, to close this

  coverage gap.

           17.       AT&T specifically identified a site located northeast of Makuʻu

  Drive-17th Avenue intersection in Hawaiian Paradise Park Subdivision, Keaʻau,

  Puna, Hawaiʻi (the “Property”) upon which it could build the Facility, to address

  its significant coverage gap.

           18.       The Commission violated section 332(c)(7)(B) of the Act, as well as

  local and state law, when it denied AT&T’s Application to build the Facility on the

  Property.

           19.       The location of the Facility at the Property was selected in part

  because of its minimal visual impact on the surrounding area. The Facility would

  include the 105-foot Monopine disguised as a pine tree to blend in with the

  surrounding conifer canopy and supporting equipment in a self-contained shelter.

           20.       AT&T’s Application was filed on November 5, 2019 and was

  accepted by the Department for processing on November 27, 2019.

           21.       The proposed 105-foot tall Monopine includes an antenna array

  consisting of three (3) sectors with four (4) antennas per sector, along with

  associated electronics. The Monopine was proposed to be painted pine green and

  designed to blend with the surrounding character of the 20-acre Hawaiian Paradise

  Park rural subdivision where the Facility was proposed to be constructed.



  4838-5292-6401.4.070702- 00001                  6
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 7 of 23                  PageID #: 7




           22.       In addition to the tower and antennas, the 1,054-square foot (34’ x

  31’) leased area was to be used for accessory ground facilities located within an

  enclosed prefabricated 8’ x 16’ walk-in cabinet shelter. The leased area was to be

  enclosed by a 6-foot high chain-link fence with landscaped buffer, green privacy

  slats, and a 10-foot wide locked access gate. Maintenance and repair activities

  were to be performed by a technician on a periodic basis, typically once a month

  within normal working hours.

           23.       By memorandum dated December 6, 2019, with copies of the

  Application enclosed, the Department solicited comments on the Application to

  various County, State, and Federal agencies, as well as the Hawaiian Paradise Park

  Community Association (“HOA”). The agencies included were the County of

  Hawaiʻi Department of Public Works (“DPW”) Engineering Division (Hilo),

  County of Hawai‘i Real Property Tax Office, Hawaiʻi County Fire Department

  (“HCFD”), Hawai‘i County Department of Environmental Management, Hawai‘i

  County Police Department (“HCPD”), Hawai‘i County Civil Defense Agency,

  DPW Building Division, State of Hawai‘i Department of Land and Natural

  Resources’ Land and Engineering Divisions, State of Hawai‘i Department of

  Health, and the U.S. Fish and Wildlife Service.

           24.       In December 2019 and January 2020, the Department received

  comments on the Application from the DPW Engineering Division, State



  4838-5292-6401.4.070702- 00001                 7
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 8 of 23                PageID #: 8




  Department of Health, and U.S. Fish and Wildlife Service. The remainder of the

  agencies had no comment or did not respond.

           25.       On January 29, 2020, Michael Yee, the County Planning Director,

  sent his background report on the Application to the Commission and

  recommended the Application be approved, finding that the Application met the

  criteria for approval set forth in Rule 7 of the Commission Rules, and in particular

  that granting the Application: (A) was consistent with the general purpose of the

  zoned district, the intent and purpose of the County Zoning Code, and the County

  General Plan; (B) will not be materially detrimental to the public welfare nor cause

  substantial adverse impact to the community’s character or to surrounding

  properties; and (C) will not unreasonably burden public agencies to provide roads

  and streets, sewers, water, drainage, school improvements, police and fire

  protection and other related infrastructure.

           26.       On February 6, 2020, the Commission held a hearing on the

  Application pursuant to Rule 7 of the Commission Rules. At the February 6, 2020

  hearing, the Applicant presented oral testimony and answered questions from the

  Commission. The Commission also heard public testimony at the February 6, 2020

  hearing in opposition to the Application. At the February 6, 2020 hearing, the

  Commission closed public testimony and made a motion to approve the

  Application. Three commissioners voted to approve the Application and only one



  4838-5292-6401.4.070702- 00001               8
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 9 of 23              PageID #: 9




  voted to deny. At the conclusion of the February 6, 2020 hearing, however, the

  Commission voted to continue the hearing to March 5, 2020.

           27.       The Commission held the continued hearing on the Application on

  March 5, 2020. AT&T again presented oral testimony and answered questions

  from the Commission, and the Commission also heard further public testimony in

  opposition. At least 6 community members providing public testimony at the

  March 5, 2020 hearing discussed their concerns regarding alleged negative health

  effects presented by the Project, and the Project’s supposed negative impact on

  property values in the area.

           28.       At the conclusion of the March 5, 2020 hearing, the Commission

  moved and seconded that the Application be denied, for the stated reasons that: (A)

  a playground, parking lot, and basketball court were purportedly located within the

  “fall-radius” of the 105-foot Monopine; and (B) AT&T allegedly failed to show

  proper legal access to the subject property.

           29.       On or about May 13, 2020, the Commission issued its PROPOSED

  FINDINGS OF FACT, CONCLUSIONS OF LAW, and DECISION AND

  ORDER FOR DENIAL OF USE PERMIT APPLICATION NO. 19-000082 (the

  “Proposed Order”), in which it restated the basis for its denial stated at the March

  5, 2020 hearing, that: (A) a playground, parking lot, and basketball court were

  purportedly located within the “fall-radius” of the 105-foot Monopine; and (B) the



  4838-5292-6401.4.070702- 00001                9
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 10 of 23                 PageID #: 10




   Applicant allegedly failed to show proper legal access to the subject property. The

   Commission erroneously found the Project was materially detrimental to public

   welfare because of the alleged and unfounded “falling risk of the tower,” which the

   Commission erroneously believed, “could damage life and property, due to the

   proposed tower site’s close proximity to a frequently used playground, parking lot,

   and basketball court on the property.”

            30.       The record is devoid of any evidence that the Monopine is at any risk

   of falling. AT&T’s Application materials showed that the Monopine is designed to

   withstand winds of 105 mph and meets all the structural and safety requirements

   prescribed for such facilities. This fact was not included in the Commission’s

   Proposed Order Findings of Fact or the Final Order (defined below), and the

   Commission ignored the safety and structural information in the record and

   assumed (without any evidence) that the Monopine was at risk of failure.

            31.       The Department staff, in recommending that the Application be

   approved, determined that the proposed use would not be materially detrimental to

   the public welfare nor cause substantial, adverse impact to the community’s

   character or to surrounding properties.

            32.       Contrary to the Commission’s conclusion, the playground, parking

   lot, and basketball backboards are located more than 105 feet away from the center

   of the 105-foot Monopine; only the eastern edge of the abandoned basketball court



   4838-5292-6401.4.070702- 00001                10
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 11 of 23                PageID #: 11




   lies within a 105-foot radius of the Monopine. AT&T’s Application included

   photos that show the court is abandoned and lacking rims, thus making it

   extremely unlikely that any persons would be using the basketball facility, in any

   case. Moreover, the Commission did not cite to any regulation that required the

   existence of a designated fall zone or “fall radius.”

            33.       AT&T’s Application also showed the distance from the Monopine to

   the chain link fence to be approximately 135 feet. The playground sits beyond the

   chain link fence, further away from the Monopine.

            34.       There is also no evidence in the record to support the Commission’s

   conclusion that AT&T does not have legal access to the subject property. The

   Commission erroneously found, without any factual basis, that AT&T “failed to

   show it had legal access to the property.” This conclusion was contradicted by a

   signed Letter of Authorization from the President of the HOA, which was attached

   to AT&T’s Application.

            35.       AT&T also has a signed License Agreement with the HOA, which

   was submitted to the Commission ahead of the June 4, 2020 hearing to adopt the

   Findings from the March 5, 2020 hearing. Also, at the March 5, 2020 hearing,

   Department staff confirmed that they timely provided a copy of the Application to

   the HOA for comments, but the HOA did not comment on, object to, or respond to

   the Application in any way.



   4838-5292-6401.4.070702- 00001                11
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 12 of 23                 PageID #: 12




            36.       The FirstNet network was authorized by Congress, developed through

   the U.S. Department of Commerce, and is being built through a public-private

   partnership between AT&T and local governments. The network gives first

   responders priority in emergency situations to send voice or text messages, images,

   video and location information in real-time, enables information-sharing across

   disciplines and jurisdictions, dramatically increases situational awareness, and

   supports faster, more effective responses to emergencies or disasters.

            37.       The Monopine, once built, will be part of the FirstNet network in

   Hawaiʻi, and will become part of the dedicated emergency first responder FirstNet

   network in times of emergency. Denial of the Application threatens the

   development of the interconnected AT&T communications sites as part of the

   FirstNet network.

            38.       HCFD submitted a letter in support of AT&T’s Application, stating

   that:

                      HCFD is a vested recipient of the build out FirstNet, a
                      broadband network dedicated to public safety. The fact that
                      Hawaiʻi is the first to roll [this] out speaks volumes to the
                      readiness of AT&T to provide the service to Hawaiʻi Island.
                      FirstNet allows our department priority and preemption while
                      on FirstNet, thereby securing optimum emergency response by
                      increasing optimum communication among our first responders.

   HCFD’s letter further stated that the tower “will only further strengthen the

   FirstNet broadband for all emergency services providers [and will] also strengthen



   4838-5292-6401.4.070702- 00001                12
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 13 of 23                  PageID #: 13




   the general public’s ability to communicate emergency needs. In the interest of

   increased safety to the members of my department, other public safety employees,

   and our communities, [we] ask for your support of” the Application.

            39.       HCPD also submitted a letter in support of AT&T’s Application,

   stating that:

                      In concert with the County owned Land Mobile Radio (LMR)
                      system, our Department and its officers depend upon cellular to
                      do our jobs efficiently. In the event of poor LMR reception,
                      cellular coverage may provide a vital means of communication
                      which helps ensure officers safety, and in turn increase public
                      safety.

   HCPD further stated that the Facility was a “vital part of building this network for

   our community and will provide a more reliable network for our department, other

   emergency services, and the public.”

            40.       AT&T considered three alternative sites for the Facility, but those

   sites did not have available antenna space at the required height to satisfy FirstNet

   requirements.

            41.       The Puna Community Development Plan (“CDP”) was adopted by

   the Hawai‘i County Council, Ordinance 08-116, on September 10, 2008. Action

   3.4.3(e) in the Public Safety and Sanitation Services section of the CDP seeks to

   “[e]ncourage enhancement of cell phone service to expand coverage to more

   remote areas.”




   4838-5292-6401.4.070702- 00001                 13
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 14 of 23                  PageID #: 14




            42.       On June 4, 2020, the Commission held a public hearing to consider

   the Proposed Order. The Commission thereafter adopted the Proposed Order as its

   final decision on the Application (the “Final Order”).

            43.       On or about June 14, 2020, the Commission served upon AT&T the

   certified copy of the Final Order.

                               FIRST CLAIM FOR RELIEF
             (Violation of 47 U.S.C. § 332(c)(7)(B)(iii) -- Substantial Evidence)
                                     (Injunctive Relief)

            44.       AT&T incorporates the above allegations as if fully set forth herein.

            45.       Under 47 U.S.C. § 332(c)(7)(B)(iii), “any decision by a State or local

   government or instrumentality thereof to deny a request to place, construct, or

   modify personal wireless service facilities shall be in writing and supported by

   substantial evidence contained in a written record.”

            46.       Defendants violated § 332(c)(7)(B)(iii) because the denial of AT&T’s

   Application is not supported by substantial evidence contained in a written record.

   The record before the Commission contained substantial evidence that AT&T

   complied with all requirements necessary to obtain the relevant approvals for

   installation of the proposed Facility at the Property. This evidence was not rebutted

   by any other substantial evidence contained in the record.

            47.       The Commission’s denial of AT&T’s Application has caused and will

   continue to cause AT&T irreparable harm.



   4838-5292-6401.4.070702- 00001                 14
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 15 of 23                  PageID #: 15




            48.       The Act entitles AT&T to relief ordering Defendants to issue all

   permits and approvals required for AT&T’s installation and operation of the

   Project at the Property.

                           SECOND CLAIM FOR RELIEF
      (Violation of 47 U.S.C. § 332(c)(7)(B)(i) -- Effective Prohibition of Service)
                                  (Injunctive Relief)

            49.       AT&T incorporates the above allegations as if fully set forth herein.

            50.       The Act prohibits local regulation of the placement, construction, or

   modification of personal wireless service facilities that “prohibit[s] or ha[s] the

   effect of prohibiting the provision of personal wireless services.” 47 U.S.C. §

   332(c)(7)(B)(i)(II).

            51.       The Commission’s refusal to allow AT&T to place the Facility at the

   Property violates section 332(c)(7)(B)(i) of the Act because it has the effect of

   prohibiting the provision of personal wireless services.

            52.       AT&T has a significant gap in reliable wireless coverage in the area

   surrounding the Property, including populated areas and traveled roads.

            53.       AT&T’s proposed Facility at the Property is the least intrusive means

   of remedying the significant gap in AT&T’s personal wireless service coverage in

   the area. AT&T analyzed alternative sites in the area, and none were available or

   could be used to place wireless facilities in a manner that would be less intrusive.

   As a result, the Commission’s denial of AT&T’s Application has effectively



   4838-5292-6401.4.070702- 00001                 15
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 16 of 23                  PageID #: 16




   prohibited the provision of personal wireless services within the meaning of

   section 332(c)(7)(B)(i) of the Act.

            54.       Defendants’ failure to comply with the requirements of the Act and

   refusal to grant AT&T’s Application has caused and will continue to cause AT&T

   irreparable harm.

            55.       The Act entitles AT&T to relief ordering Defendants to issue all

   permits and approvals required for AT&T’s installation and operation of the

   Facility at the Property.

                                     THIRD CLAIM FOR RELIEF
                                (Violation of 47 U.S.C. § 332 (c)(7)(b)(iv))
                                            (Injunctive Relief)

            56.       AT&T incorporates the above allegations as if fully set forth herein.

            57.       Concerns regarding radio frequency (RF) emissions from the

   Monopine cannot be a basis for the denial of a telecommunications use permit, and

   any decision based on such alleged fears or concerns must be reversed. 47 U.S.

   Code § 332 (c)(7)(b)(iv).

            58.       The evidence in the record indicates that the Commission considered

   impermissible factors in making its ultimate decision to deny the Application. The

   Commission entertained extensive public testimony based on perceived adverse

   health effects from RF emissions, and then based its denial of the Application on a

   fall risk that did not exist, as well as the wholly false rationale that AT&T



   4838-5292-6401.4.070702- 00001                   16
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 17 of 23                  PageID #: 17




   allegedly did not have property rights for the proposed location of the Monopine.

            59.       The Commission’s purported rationales for the decision are

   unsupported by substantial, probative evidence in the record and are an effort to

   disguise the real rationale based on health concerns voiced by the Project’s

   opponents. The Commission’s decision to deny the Application was thus a

   violation of federal law and statutory procedure, and clearly erroneous in view of

   the reliable, probative, and substantial evidence in the record.

            60.       Federal law entitles AT&T to relief ordering Defendants to issue all

   permits and approvals required for AT&T’s installation and operation of the

   Facility at the Property.

                               FOURTH CLAIM FOR RELIEF
                   (Violation of Section 25-2-64 of the Hawaiʻi County Code)
                            (Deemed Approved – Injunctive Relief)

            61.       AT&T incorporates the above allegations as if fully set forth herein.

            62.       Section 25-2-64 of the Hawaiʻi County Code (“HCC”) provides as

   follows:

                      (a) Within ninety days after acceptance of a use permit
                      application, the commission shall either deny or approve the
                      application. The commission’s decision shall be accompanied
                      by a statement of factual findings supporting the decision,
                      together with any conditions imposed upon a use permit
                      approval.

                      ....




   4838-5292-6401.4.070702- 00001                 17
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 18 of 23                  PageID #: 18




                      (c) If the commission fails to render a decision within the
                      prescribed period, the application shall be considered as being
                      approved, provided that no written objection to the use permit is
                      received by the commission.

            63.       No written objection was received by the Commission within 90 days

   of the acceptance of the Application (which was accepted on November 27, 2019).

   The Commission did not act (to approve or deny) the Application until March 5,

   2020, which is 99 days after the date of acceptance of the Application.

            64.       HCC § 25-2-64 entitles AT&T to relief ordering Defendants to issue

   all permits and approvals required for AT&T’s installation and operation of the

   Facility at the Property.

                                 FIFTH CLAIM FOR RELIEF
                  (Violation of Section 46-89 of the Hawaiʻi Revised Statutes)
                            (Deemed Approved – Injunctive Relief)

            65.       Section 46-89 of the Hawaiʻi Revised Statutes states that “A county

   shall approve, approve with modification, or disapprove all applications for

   broadband-related permits within sixty days of submission of a complete permit

   application and full payment of any applicable fee. If, on the sixty-first day, an

   application is not approved, approved with modification, or disapproved by the

   county, the application shall be deemed approved by the county.” For purposes of

   Section 46-89, “broadband-related permits” means “all county permits required to

   commence actions with respect to the installation, improvement, construction, or

   development of infrastructure relating to broadband service or broadband


   4838-5292-6401.4.070702- 00001                 18
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 19 of 23                  PageID #: 19




   technology, including the interconnection of telecommunications cables, cable

   installation [and] tower construction.”

            66.       January 27, 2020 was the 61st day following the County’s acceptance

   of the Application. As of January 27, 2020, the County had not acted on AT&T’s

   Application.

            67.       The Monopine is an expansion of AT&T’s communications network,

   to support the latest 4G LTE technology. LTE stands for “Long Term Evolution.”

   LTE technology is the next step in increasing, inter alia, broadband speeds to

   meet the demands of uses and the variety of content accessed over mobile

   networks.

            68.       HRS § 46-89 entitles AT&T to relief ordering Defendants to issue all

   permits and approvals required for AT&T’s installation and operation of the

   Facility at the Property.

                                    SIXTH CLAIM FOR RELIEF
                                        (HRS Section 91-14)
                                         (Injunctive Relief)

            69.       AT&T incorporates the above allegations as if fully set forth herein.

            70.       The Order prejudices AT&T’s rights and should be reversed because

   it is clearly erroneous in view of the reliable, probative, and substantial evidence

   on the whole record (HRS § 91-14(g)(5)), and is arbitrary, capricious, and/or

   characterized by an abuse of discretion or a clearly unwarranted exercise of



   4838-5292-6401.4.070702- 00001                 19
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 20 of 23                     PageID #: 20




   discretion (HRS § 91-14(g)(6)).

            71.       HCC §§ 25-5-72(b)(2) and 25-4-12(a) provide that telecommunication

   antennas and towers are permitted uses in an Agriculture district provided that a

   use permit is issued.

            72.       HCC § 25-4-12(b)(l) sets forth the minimum setback and wind

   survivability requirements for permitted structures, providing that freestanding

   telecommunication antennas and towers must be set back a minimum of one foot

   for every five feet of antennae or tower height.

            73.       HCC § 25-4-12(c) requires that the telecommunication tower, together

   with the initial antennae and equipment, must withstand winds of at least one

   hundred miles per hour.

            74.       AT&T demonstrated in the Application that these requirements were

   met. The Department recommended approval of the Application based on its

   determination that the Application met all applicable code requirements.

            75.       Rule 7-2 of the Commission Rules provides that each of the following

   three standards must be satisfied to grant a use permit:

                      a.        The granting of the proposed use shall be consistent with the

            general purpose of the zoning district, the intent and purpose of the Zoning

            Code, and the County General Plan;

                      b.        The granting of the proposed use shall not be materially



   4838-5292-6401.4.070702- 00001                    20
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 21 of 23                   PageID #: 21




            detrimental to the public welfare nor cause substantial, adverse impact to the

            community’s character or to surrounding properties; and

                      c.        The granting of the proposed use shall not unreasonably burden

            public agencies to provide roads and streets, sewer, water, drainage, schools,

            police and fire protection and other related infrastructure.

            76.       Without making a single finding of fact or conclusion of law

   determining that the Department’s recommendation was incorrect, or unsupported

   by probative evidence in the record, the Commission erroneously determined that

   the Application should be denied.

            77.       Contrary to the Department’s recommendation that the Application

   met all standards and the use permit should be issued, the Commission found the

   Application would allegedly cause substantial adverse impacts to the community’s

   character and to surrounding property due to the Facility’s siting in proximity to

   existing structures, and an alleged fall risk.

            78.       The Commission’s conclusion regarding the alleged fall risk is

   contrary to substantial evidence in the record that the type of structure proposed in

   the Application is specifically designed not to fall. The conclusion is also contrary

   to the substantial evidence in the record that the Application met all criteria for a

   use permit as well as all HCC criteria, including meeting the minimum required

   setback and withstanding winds of at minimum one hundred miles per hour -



   4838-5292-6401.4.070702- 00001                   21
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 22 of 23                  PageID #: 22




   criteria that specifically addresses the purported falling concern raised by the

   Commission.

            79.       The evidence in the record shows the Commission’s ultimate reasons

   for denying the Application was crafted to fit a desired result and was therefore

   arbitrary, capricious, and characterized by abuse of discretion or clearly

   unwarranted exercise of discretion.

            80.       State law entitles AT&T to relief ordering Defendants to issue all

   permits and approvals required for AT&T’s installation and operation of the

   Project.

                                    SEVENTH CLAIM FOR RELIEF
                                       (Declaratory Judgment)

            81.       AT&T incorporates the above allegations as if fully set forth herein.

            82.       An actual and ripe controversy exists between the parties arising from

   the denial of the Application. A judicial determination resolving that actual

   controversy is necessary and appropriate at this time.

            83.       Due to the above actions, AT&T has suffered and will continue to

   suffer irreparable harm.

            84.       Pursuant to 28 U.S.C. § 2201 et seq., and applicable state law, AT&T

   is entitled to a declaration that the above actions by Defendants violated its rights

   under the above-referenced statutes.




   4838-5292-6401.4.070702- 00001                 22
Case 1:20-cv-00297-JAO-KJM Document 1 Filed 07/02/20 Page 23 of 23                   PageID #: 23




                                      PRAYER FOR RELIEF

            Based on the foregoing, AT&T respectfully prays as follows:

            1.        That the Court find and declare that the Commission’s denial of

   AT&T’s Application violates federal and State law, and that the denial is

   unsupported by substantial evidence and is arbitrary and capricious;

            2.        That the Court enter an injunction requiring:

                      a. That the Commission grant the Application; and

                      b. That Commission and/or the Defendants immediately grant all

   other authorizations necessary for the construction of the personal wireless service

   facility;

            3.        For expedited review of the matters set forth in this Complaint;

            4.        For an award of AT&T’s costs; and

            5.        For such other and further relief as the Court finds just and proper.

   DATED: Honolulu, Hawai‘i, July 2, 2020.

                                                    /s/ William M. Harstad
                                                    WILLIAM M. HARSTAD
                                                    KATHERINE A. GARSON
                                                    DEREK B. SIMON
                                                    RAYMOND P. BOLAÑOS (Pro Hac
                                                    Vice Pending)

                                                    Attorneys for Plaintiff
                                                    NEW CINGULAR WIRELESS PCS,
                                                    LLC, d/b/a AT&T MOBILITY, a
                                                    Delaware Limited Liability Company


   4838-5292-6401.4.070702- 00001                 23
